Mr. Justice Sharswood
delivered the opinion of the court,
It is certainly true that all agreements for the compromise and settlement of family disputes are favorably regarded, both in courts of law and equity, and are supported, not only as beneficial in themselves, but as conducing to peace and harmony, where it ought most especially to exist: Shartel’s Appeal, 14 P. F. Smith 25. And in one case such an agreement was upheld, even where there had been a misconception of his legal rights by one of the parties: Lies v. Stub, 6 Watts 52. But the principle is not to be carried so far as to work practical injustice. Especially it ought not to override every other rule upon which courts of equity proceed in the enforcement of the specific performance of contracts. A bill for that purpose is always an appeal to the conscience of the chancellor, in which he exercises a sound discretion under all the circumstances, and he will not interfere if the bargain is hard or unconscionable, or the terms unequal, or the complainant is taking an undue advantage from the strict legal construction of the words: Oil Creek Railroad v. Atlantic and Great Western Railroad, 7 P. F. Smith 65. Even at law it may be stated as a sound principle of determination, that if the reasonable interpretation of an alleged offer and acceptance shows that something material as between the contracting parties is left to be afterwards arranged, the mind of the defendant never assented to all the terms proposed, never was at one with the'mind of the plaintiff, there would be no agreement between him and the plaintiff, for breach of which an action would be maintainable. A fortiori, in a court of equity, unless it is perfectly clear that the minds of the parties have come together and been in accord upon all the material terms of the agreement, a chancellor ought to decline to interfere, but leave the parties to their legal remedies. In the com*496promise of family disputes particularly, the agreement of compromise should be complete in itself, not a mere plan looking to a future adjustment of details; more especially when, so far from settling the family difficulties, it will be itself merely the germ of future litigation. Otherwise, instead of promoting peace and harmony, it may be the source of prolonged discord and dissension.
We are of opinion that the correspondence, upon which the alleged compromise in this case rests, does not show clearly that the minds of the parties were at any time at one, and that specific performance ought not, therefore, to be decreed. A very important matter of dispute, whether the bequests and devises in the will of Sarah Wistar, which was in contest, in favor of the complainants, should carry with them the accretions from the date of the will, was a point not mentioned. Upon a strict legal construction of the words of the offer and acceptance, they would follow. It is not an insignificant fact that in a former unsuccessful attempt to compromise this family controversy, they had split upon this very question of an account of these accretions. Had it been in the minds of both parties when these letters passed, it certainly would have been mentioned or attended to. If it was in the minds of the complainants they should have expressed it, and not to have left it to a mere legal inference, that the devises and bequests would of themselves carry their accretions. But this is not all. It is very clear that when Mr. Wain introduced the subject of a compromise in his note of December 22d 1871, he meant the arrangement to be a complete and final one. “ The Messrs. Wistar will pay in full settlement and satisfaction of all interest and claim of the legatees in their deceased aunt’s estate, |40,000, in downtown lots.” The whole controversy was to be settled by a round sum in down-town lots, according to an appraisement by persons eventually to be chosen, and that was to be the end of it. When the counsel of the complainants proposed to vary his offer by the addition of the devises and bequests contained in their aunt’s will, Mr. Wain had no reason to suppose that the main purpose in view —an immediate and final settlement, which would at once put an end to all litigation and produce family peace — was thereby to be abandoned. The legacies and devises to the complainants, or to the defendants in trust for them, were all specific. There was no element of uncertainty and dispute introduced thereby into the arrangement. But when they go further and claim all the accretions upon these devises and bequests since the death of the testatrix — subject to all just allowances to the trustees — and without any provision as to the manner in which the amount which would be coming to the complainants, was to be ascertained and settled, it is evident that here is a matter of account extending over a period of five years, and without some new agreement, only to be reached by adverse proceedings. The defendants then as trustees *497would remain liable to account. It is not easy to regard this as a full settlement of all interest and claims of the complainants, such as was contemplated by Mr. Wain’s proposition of December 22d 1871.
This was not then the case of a mere misconception of their legal rights by the defendants. It was a failure of the whole purpose of the compromise, which was to be a full, final and immediate settlement of all matters of controversy, so that domestic peace and harmony might be at_once and for ever restored between these near relations. Under all the circumstances we think that it would not be equitable to enforce the specific performance of this alleged agreement of compromise.
Decree reversed and the bill dismissed, each party to pay their own costs in this court and in the court below.